Citation Nr: 0719838	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine. 

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a generalized 
anxiety disorder.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in February 2007.  

The issue of entitlement to service connection for 
gastroesophageal reflux disorder is REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Degenerative disc/joint disease was not demonstrated 
during the veteran's period of active service or within one 
year of his release from active service and is not related to 
his period of active service.  

2.  Prostatitis was not demonstrated during the veteran's 
period of active service and is not related to his period of 
active service.  

3.  Generalized anxiety disorder was not demonstrated during 
the veteran's period of active service or within one year of 
his release from active service and is not related to his 
period of active service.  




CONCLUSIONS OF LAW

1.  Degenerative disc/joint disease was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Prostatitis was not incurred in or aggravated during the 
veteran's period of active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2006).

3.  Generalized anxiety disorder was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006);38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the July 2002 and March 2006 VCAA 
letters informed the appellant of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the appellant what types of evidence VA 
would undertake to obtain and what evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The March 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating.

The veteran has not made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal in March 2006.  Even if 
the notice is determined to be insufficient, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

In addition to the above, the pertinent laws and regulations 
provide that arthritis and peptic ulcer disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Degenerative Disc/Joint Disease of the Cervical Spine

The veteran's service medical records are devoid of any 
complaints or findings of neck/cervical spine problems.  At 
the time of the veteran's October 1967 service separation 
examination, normal findings were reported for the spine and 
upper extremities.  In the summary of defects and diagnoses 
section of the report, nothing was listed.  On his October 
1967 service separation report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had arthritis or rheumatism; bone, joint, or other 
deformity; swollen or painful joints; recurrent back pain; or 
lameness.  

The record also does not contain any objective complaints or 
findings of neck/cervical pain in the year immediately 
following service.  

In an October 1999 report, prepared in conjunction with an 
accident which occurred in March 1999, the veteran was noted 
to have been in a vehicle that was struck from behind in 
March 1999.  He was forcibly thrown backward and forward in 
the accident.  The veteran reported that he started to 
experience sharp type pain in his neck with neck stiffness, 
mid-back pain, and right shoulder pain.  The neck pain was 
noted to have persisted after seeing a medical doctor, a 
physical therapist and a chiropractor.  Diagnoses of chronic 
post-traumatic hyper-extension-flexion cervical strain/sprain 
injury, with traumatic jamming of the posterior facets, 
unresolved neuralgia syndrome of the right posterior nerve 
roots of the atlantoaxial complex complicated by a tear of 
the ligamentum nuchae; unresolved post-traumatic cervical 
myalgia syndrome of the paravertebral tissues of the cervical 
spine; and unresolved post-traumatic thoracic sprain of the 
paravertebral muscles and ligaments, were rendered.  

At the time of his November 2002 VA examination, the veteran 
noted the onset of an arthritic condition about eight years 
ago.  As to his cervical spine condition, the veteran 
reported the onset of this condition about five years ago.  
He complained of cervical and lower back pain.  He described 
the pain as being in the form of a flare-up that would last 2 
to 3 hours at a time.  The pain traveled to his shoulders.  

Physical examination of the cervical spine revealed radiation 
pain on movement and tenderness.  There was no muscle spasm 
and no sign of radiculopathy.  X-rays of the cervical spine 
showed multiple degenerative disc changes, predominantly from 
C3-6, where there was mild disc space narrowing and 
predominantly posterior endplate osteophytes, worse at C3-4.  
There was no significant neural foraminal encroachment.  A 
diagnosis of degenerative joint disease of the cervical spine 
with degenerative disc disease was rendered.  

At his February 2007 hearing, the veteran testified that his 
neck hurt all the time.  He stated that he had had surgery 
performed on his neck in January 2005.  The veteran indicated 
that it was his belief that his neck problems were possibly 
related to service in that he fell after taking some 
medication for his anxiety problems which resulted in the 
surgery having to be performed in January 2005.  

Service connection is not warranted for degenerative 
disc/joint disease of the cervical spine on a direct or 
presumptive basis.  The service medical records are devoid of 
any complaints or findings of degenerative disc/joint 
disease.  The record does not contain any reports or findings 
of degenerative joint/disc disease in the years immediately 
following service.  The first objective medical finding of 
degenerative joint/disc disease is not until many years after 
service. The veteran has also not reported having had neck 
problems in service or in the years immediately following 
service.  Moreover, there has been no competent medical 
evidence submitted relating any current cervical spine 
degenerative disc/joint disease to the veteran's period of 
service.  As to the veteran's belief that his current 
cervical degenerative disc/joint disease began inservice or 
is otherwise related to service or is related to the anxiety 
medication that he took which made him dizzy and caused him 
to fall, he is not qualified to render such a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim.  
Therefore, service connection is denied.

Prostatitis

The veteran's service medical records are devoid of any 
complaints or findings of prostatitis.  At the time of the 
veteran's October 1967 service separation examination, normal 
findings were reported for the genitourinary system.  In the 
summary of defects and diagnoses section of the report, 
nothing was listed.  On his October 1967 service separation 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had frequent or 
painful urination or bed wetting.  

The record also does not contain any objective complaints or 
findings of prostatitis/urinary problems in the years 
immediately following service.  

In a July 1994 treatment record, the veteran was noted to 
have chronic prostatitis.  

At the time of his November 2002 VA examination, the veteran 
reported urinating seven times per day.  He also noted 
urinating every hour at night.  He denied any urinary 
incontinence.  Following examination, the examiner indicated 
that there was no pathology to render a diagnosis with regard 
to the veteran's claimed prostate condition.  

At the time of his February 2007 hearing, the veteran 
reported that he urinated a lot while in service.  He further 
indicated that it was his belief that his current prostatitis 
caused his erectile dysfunction.  

Service connection is not warranted for prostatitis.  The 
service medical records are devoid of any complaints or 
findings of prostatitis.  The record does not contain any 
reports or findings of prostatitis in the years immediately 
following service.  The first objective medical finding of 
prostatitis was not until many years after service.  
Moreover, there has been no competent medical evidence 
submitted relating any current prostatitis to the veteran's 
period of service.  As to the veteran's belief that his 
current prostatitis had its origins in service, he is not 
qualified to render such a medical opinion.  See Espiritu.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim.  
Therefore, service connection is denied.

Generalized Anxiety Disorder

The veteran's service medical records are devoid of any 
complaints or findings of any psychiatric disorder, including 
an anxiety disorder.  At the time of the veteran's October 
1967 service separation examination, normal psychiatric 
findings were reported.  In the summary of defects and 
diagnoses section of the report, nothing was listed.  On his 
October 1967 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had frequent trouble sleeping; frequent or 
terrifying nightmares; depression or excessive worry; or 
nervous trouble of any sort. 

The record also does not contain any objective complaints or 
findings of any psychiatric problems, including anxiety, in 
the years immediately following service.  

At the time of an October 2002 VA examination, the veteran 
reported having had increasing stress-anxiety symptoms for 
the past ten years.  The veteran noted that he had not worked 
since April 2000.  He stated that his nervousness and 
problems remembering things had become bad and he felt unable 
to meet the demands of the job and retired at that time.  He 
also retired as a result of having to go to the bathroom 
every fifteen minutes.  The veteran reported that he had been 
treated by his family physician for various medical problems 
for the past ten years.  He stated that he occasionally took 
medication for his nerves.  Following examination, a 
diagnosis of generalized anxiety disorder with mild somatic 
features, including headaches, was rendered.  The examiner 
indicated that no significant stressors were found.  He 
observed that the veteran had been prone to increasing 
generalized anxiety disorder symptoms for the past 10 years, 
with minimal use of medication.  

At his February 2007 hearing, the veteran testified that he 
became easily irritated.  He reported that he had had no more 
than a little anxiety during his period of service.  The 
veteran's wife testified that the veteran would sometimes get 
depressed and go into his room.   

Service connection is not warranted for a psychiatric 
disorder, to include a generalized anxiety disorder.  The 
service medical records are devoid of any psychiatric 
complaints or findings.  The veteran also did not report 
having any psychiatric problems on his October 1967 service 
separation medical examination.  The record also does not 
reveal any reports or findings of a psychiatric disorder, 
including a generalized anxiety disorder, in the years 
immediately following service.  The first objective medical 
finding of generalized anxiety disorder was not until many 
years after service.  Moreover, there has been no competent 
medical evidence submitted or received relating any current 
psychiatric disorder, including a generalized anxiety 
disorder, to the veteran's period of service.  As to the 
veteran's belief that his current anxiety disorder began in 
service or is otherwise related to service, he is not 
qualified to render such a medical opinion.  See Espiritu.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim.  
Therefore, service connection is denied.


ORDER

Service connection for degenerative disc/joint disease is 
denied.  

Service connection for prostatitis is denied.  

Service connection for a generalized anxiety disorder is 
denied.  


REMAND

With regard to his claim of service connection for GERD, the 
Board notes that the veteran was treated for gastroenteritis 
in service in September 1967.  The Board further observes 
that on his October 1967 report of medical history, the 
veteran checked the "yes" box when asked if he had or had 
ever had stomach, liver, or intestinal trouble.  The veteran 
was noted to have had stomach pain in the physician's summary 
section of the report.  At the time of his November 2002 VA 
examination, the veteran was diagnosed as having GERD.  At 
his February 2007 hearing, the veteran testified as to having 
had stomach trouble within the year immediately following 
service that had continued to the present day.  

Based upon the inservice finding of gastroenteritis, the 
current finding of GERD, and the testimony of the veteran 
that he had gastrointestinal problems within the first year 
of his separation from service, the Board is of the opinion 
that the veteran should be afforded a VA examination, with 
the examiner expressing an opinion as to whether any current 
gastrointestinal disorder is related to the veteran's period 
of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current gastrointestinal 
disorder, to include GERD.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer 
the following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, including 
GERD, if found, is related to the 
veteran's period of active service?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

2.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


